16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 1 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 2 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 3 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 4 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 5 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 6 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 7 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 8 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                       Pg 9 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                      Pg 10 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                      Pg 11 of 12
16-12220-smb   Doc 1071   Filed 01/31/19 Entered 01/31/19 14:54:45   Main Document
                                      Pg 12 of 12
